 DAVOL. INC.Davol, Inc. and United Rubber, Cork, Linolcumn andPlastic Workers of America, Iocal 911. AFL-CIO.Cases I CA-13198 and I CA 13654August 14. 1978DECISION AND ORI)ERBY MEMBFRS PI NILI.(). Ml RPII. ANI) TRI I tSl)\1On February 16. 1978. Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter. Respondent filed excep-tions and a supporting brief, and the General ('oun-sel filed a copy of its brief previously submitted tothe Administrative Law Judge in support of the Ad-ministrative Law Judge's Decision and in oppositionto Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings.' andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebhorders that the Respondent. Davol, Inc.. Cranstonand Providence, Rhode Island. its officers. agents.successors, and assigns, shall take the action set forthin the said recommended Order.Respondent has excepted to certain credlhldis findines made h\ the'Administrative L.aw Judge It is he Board' estabhlished policsN nol ts ,er-rule an Administratise i.a, Judge', re' lumntil, ith respect t., credlbiilitunless the clear preponderance of all of the relertant esldence conI llue usthat the resolutions are incorrect. Standard 1)rI Itl/' Pr-di.,s. Inr. 91NLiRB 544 (1950, enfd 188 F 2d 362 C A 3 1951 i Ne ha.e catefidulexamined the record and find not hais for reersilln his findini?: In its exceptions. Respondent argues that the B-ard should defer tunderSpielherg Manuufacturing ( nlpain'. 112 Ni RB It)8i) 1955). to anl April s1976. arbitration asvard 'ilth respect to the allegation In the compla.in thrilit refused to furnish cost- comparison data regardlng the Shc 'ntrlltri.C1v ofmaintenance work at its ( ranstin plant Althonugh the arbltritor affilrritively ftound that Respondent'i suhtontractlrg of iialitenan.ne sorik produced sufficient economic sasings to he permilslble under the tcirni of thecollective-hargaining agreement. he referred to Respondent' failure to pro-vide costl-comparison data onls In the course of reciting his factu al find ins.in which he stated thal Respondent had indicated It rlitentiorn 't prs;idesuch information toI him. hut had not done s. IhusL the arbltrator dea.tonl tangeniialls rith theunfair lahorpr.ictile is.tue i the Int.tntc.ec I tilthr.n no event is deferral ippropriarte r th respec I t rthe relucsit here , hich xtcrmade subsequent to the issuance of the a.rblilitl.oll , ard. lld sc t 1. hdeftinition not possible to pass upon the propridNs .f requests madi c .iit hi , t.tilld snte the arbitrator did not purport to retain llriLdlictl on See I h Ar,-iet ( ripat 226 Ni RB S12. 51 .fn h t I't ) ht-\ rt \ l ' I r i the Xpri19'h. .rhitrati on av'ard dtoes not resols.e Ihe allfllr .ih r L tiiZ .hl,_h IthBoard I, called upon to decide herein. we oll[IuiJc tail.t thtis -_ac is 'nt iproper ,ne for deferrall under Ihe .S¥prlhCr' d liri11C I luithciTilc. i hIet non's entillemenl to the information sought. hlh h1ad iilt prch iii.dlheen supplied. i, nol dependent on ihe mnerits of he econlifd iies.rtnecIn his ( onclusion of I a' 5. the .A5dminislr.atie I.IAu Judge it. tddertcnti!stated that Respondent refused, (in and rfter April 7. 197- tt prt, Ide thetUnion with informtallon regarding its productlun suboitnlracting produ cteliminaton, and the possible phasing out of Its Pr osidence pla.nl i iueser,the record sh. s. anld the Administrait e I 'u Judge foun rd .rhicr i1 hl,)ecision. th;t Respondent has refused Io priovide ti.h reqluested 1info rnl.l-lion since on and iafer NIas 6. 1977DECISIONSIATLMENT OF THE CASELIONx-RI) M W( WA AN. Administrative Law Judge: Thesecases were heard before me at Boston, Massachusetts, onOctober 28 and December 14, 1977. upon a complaint is-sued by the General Counsel of the National Labor Rela-tions Board on July 15. 1977, in Case I CA-13198, whichupon motion was consolidated in an amended complaintwith C'ase I CA 13654. The amended complaint alleged,and Respondent Davol. Inc.., denied, violating Section8(a)(5) and (1) of the National Labor Relations Act byfailing or refusing to furnish information requested byUnited Rubber, Cork. Linoleum and Plastic Workers ofAmerica, Local 911. AFL CIO. referred to below as theUnion, to enable the Union to carry out its duties as collec-tive-bargaining representative of a unit of Respondent'semployees. Upon the entire record in this proceeding, andhaving observed the testimony and demeanor of the onlywitness,Icalled, I hereby make the following:FINDINiS ()F Fn( tI (()MMIR(:I JI RISDICTION. AND LIABOR ORGANIZATIONINVOLVED)It is undisputed that Respondent, a Delaware corpora-tion, is engaged in the manufacture, sale, and distributionof medical, surgical, and hospital supplies and relatedproducts, and that its principal office and two plants arelocated in the State of Rhode Island. In the course of itsbusiness operations, Respondent annually ships productsvalued in excess of $50,000 from its Rhode Island plantsdirectly to points outside the State. From this commercedata, I find that Respondent is an emplover engaged incommerce within the meaning of Section 2(2). (6). and (7)of the Act.Respondent also admits, as alleged in the amended com-plaint, and I find. that Lnited Rubber. Cork. Linoleumand Plastic Workers of America. Local 911. AFL CIO. is alabor organization within the meaning of Section 2(5) ofthe Act.I here u e rn,, I\' l e f redlbhilit ple nlted ln Ihese csie,237 NLRB No. 59431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1. The Union's request for cost comparison dataSince September 1970, Respondent has recognized anddealt with the Union as the collective-bargaining represen-tative of the production and maintenance employees, em-ployed at Respondent's Providence and Cranston, RhodeIsland, plants.On December 20, 1971, the Union filed grievance 31753against Respondent, alleging violation of article I, section1, and article X, section 6(c), of their then current 3-yearcollective-bargaining agreement, which was effective onSeptember 14, 1970. Specifically the Union's grievance al-leged, as follows:The company has violated the contract by allowingnonbargaining unit employees to clean and maintainthe Cranston plant. The union firmly requests all af-fected employees be made whole.The portions of the contract invoked by the grievance readas follows:ARTICLE IRecognition and Union Security(a) The Company recognizes the Union as the ex-clusive bargaining agency for all production andmaintenance employees, excluding laboratory techni-cians, quality control employees, office clerical em-ployees, guards, professional employees, and supervis-ors as defined by the National Labor Relations Act.(b) The Company agrees to recognize the Union asthe exclusive collective bargaining representative atthe Company's new facility in Cranston, Rhode Is-land. The Company and the Union mutually agree toinitially staff the new facility by a procedure whereby'the jobs will be posted and the most senior applicantwill be given the first opportunity at a 30-day trialperiod for the job in question. The people presently,employed in the Providence Plant in any departmenttransferred to the Cranston Plant will be given firstpriority. If all jobs in the new facility are not filledfrom applicants in those departments, employees in allthe other Departments will be given an opportunity tobid on the new job before the Company employs anynew personnel to fill the vacancies.ARTICLE XGeneral Provisions* ' * * *2 The unit, as described in the complaint is:All production and maintenance emploNees at the Respondent'splants at 69 Point Street, Providence, Rhode Island. and at SockianossetCrossroads, Cranston, Rhode Island, excluding laborator' technicians.quality control employees, office clerical employees. guards. chaul-feurs, professional employees, and supervisors as defined in Sectrin2(11) of the Act.Section 6 -Miscellaneous Provisions**(c) It is agreed that every effort shall be made toschedule maintenance work for the Maintenance De-partment of the plant if such department is equippedand employees are qualified by experience and skill toperform such work within the allotted time. However,it is agreed that the Company has the right to subcon-tract work whenever it cannot be done by its employ-ees within the bargaining unit due to lack of equip-ment, skill, urgency of work and economicconsiderations.The "nonbargaining unit employees" referred to ingrievance 31753 were the employees of the Boston Clean-ing Company, a contractor, whose employees, the Unionclaimed, were performing unit janitorial work at the thennew Cranston plant. Respondent denied the grievance.Thereafter, an arbitrator determined that the grievancelacked merit. In his written findings, the arbitrator assert-ed: "The Company indicated its intent to provide a costcomparison which led to its decision to contract out thecleaning work, but such data was not supplied to the Arbi-trator." Nevertheless, in his award, dated April 5, 1976, thearbitrator found that use of Boston Cleaning Companyemployees to clean and maintain the Cranston plant didnot violate the collective-bargaining agreement. In reach-ing this conclusion the arbitrator assessed the evidence be-fore him as follows:The evidence presented by the Company at the hear-ing shows that it lacked the equipment, and storagefacilities therefore. to carry on the full range of clean-ing duties covered by the contractor. It also shows thatthere was a sizeable [sic] economic saving enjoyed bythe Company as a result of having this work done bythe contractor, rather than by its own bargaining unitemployees. The Union, as the moving party in thiscase, has the burden of showing that the subcontract-ing in this case was not authorized by the terms ofArticle X, Section 6(c). We do not feel that it has metthat burden in light of the substantially uncontra-dicted evidence on equipment and economic savingspresented by the Company.Meanwhile, in March 1974, the Union filed a secondgrievance, grievance 1554, alleging violation of article X,section 6(c), of its 1974 collective-bargaining agreementwith Respondent, which contained the same languagequoted above. The Union complained of the use of "out-side cleaners to perform janitorial duties on all shifts in theCranston plant." Respondent denied the grievance at stepI as follows:The Company denies Grievance 1554 and contendsthat the Company retains the right to manage thebusiness and to direct the work force.At step 3, dated June 10, 1974, Respondent answered:The Company denies violating the Agreement. In factthe work being done by an outside cleaning company432 DAVOL. INC.has been done since December 1970. This grievance isdenied.Thereafter, the matter was scheduled for hearing before anarbitrator on June 7, 1977.On May 31. 1977, Union President Roger Williams. inan effort to evaluate the pending grievance, asked Respon-dent's industrial relations manager, Edward KelleN forcost-comparison data covering the janitorial work at theCranston plant. Kelley replied that he would check withDavid W. Oskin, Respondent's employee relations manag-er, and obtain an answer for Williams. Later that day, Kel-ley reported to Williams that Respondent would not pro-vide the requested information, adding that Respondent'sposition was that the grievance had been resolved by thearbitrator's award. Faced with Respondent's refusal to pro-vide the requested cost-comparison data. Union PresidentWilliams obtained a postponment of the arbitration pro-ceeding on the ground that the Union could not "evaluatethe grievance."By letter of June 1, to Edward Kelley. Williams renewedthe Union's request for cost-comparison data. asking for aresponse if Respondent had a change of heart. Respondentdid not answer.At a meeting between Respondent and union representa-tives on September 30, 1977. the Union again sought thecost-comparison information regarding the Boston Clean-ing Company's operations at Respondent's Cranston plant.To date, Respondent has not provided the Union with therequested data.2. The Union's request for information regardingsubcontracting of productionIn August 1975, at a discussion regarding negotiations ofthe 1976 contract. Respondent's president raised the possi-bility that the Providence plant would be phased out. Also.in February 1976, Union President Williams received wordfrom an unidentified source that Respondent was subcon-tracting production work from its Providence and Cran-ston plants. On February 19. 1976, the Union sent the fol-lowing letter to Respondent:It has just been brought to my attention that Indus-trial Packing in Natick, Rhode Island. are processingplastic catheters for Davol. I have checked this outand find it to be true.Will you please furnish me with the following infor-mation so we may administer the present agreementand carry out our responsibilities under the grievanceproceedure [sic].(I) What type of work are they doing?(2) How much work is Davol sub-contracting to In-dustrial Packing?(3) Why is this work not being done in Davol?(4) Is any of the work they do returned to Davol forus to finish? If so, why?(5) What is the dollar amount?(6) Is there a contract? If so, how long is it for?Respondent did not answer.After February 1976, the Union discerned a loss of unitemployees at the Providence plant. The Union attributedthis reduction to the discontinuance of products. One ofthe Union's concerns was that laid off unit employeeswould exhaust their recall rights under the 1974 contract.Article VIII, section 2(E). of that contract stated in perti-nent part:ARII( VIIIlSENR IOR I'T1* * * * *Section 2 Loss of SeniorityContinuous service and seniority shall be terminat-ed when an employee:(E} Has been absent from work due to layoff, non-occupational illness or disability for a period equal tothe employee's prior continuous service for senioritypurposes, but not more than five (5) years....The Union also pondered the application of the 1974contract's severance pay provisions set out in Article XII,and particularly its opening paragraph which declared:ARFICL.F XliS1\ FRAN(F P5aIn the event the Company closes its operations (Plantor Plants) or discontinues permanently a division ormajor portion of a Plant, each employee with one ormore years of service whose employment shall be ter-minated by the Company as a direct result thereofshall be entitled to a severance pay allowance equal toone (I ) percent of earnings, as defined below for eachyear of employment during an employee's period ofcontinuous employment with the Company.In the course of the 1976 contract negotiations whichfollowed its February 19 letter, the Union orally repeatedits request for subcontract information. Employee Rela-tions Director Oskin told Union President Williams that hewould "look at" the Union's request. Respondent gave noresponse.Williams waited until April 7, 1977, to send a letter toOskin renewing the February 1976 request for information.Williams sent a second letter to Oskin. dated April 7, 1977,stating:The following information in regards to sub-contract-ing and the company eliminating products, is beingrequested so as to allow the Union to evaluate anypossible violation under our collective-bargainingagreement.Please furnish me with products. if any, the companyis sub-contracting and the name of the company. Alsoany products the company has completely eliminatedand dropped.Your earliest reply will be greatly appreciated.President Williams requested the additional information toassess the extent of the phasing out of the Providence plantand the effect of that development upon employee recalland severance pay rights under the contract.433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a letter dated May 6, 1977, David W. Oskin gave theRespondent's response to the Union's three letters:I have received two letters from you dated April 7,1977, regarding subcontracting. In the letters, you re-quest that you be furnished information on the sub-contracting of production work.A similar request was made in correspondence datedFebruary 19, 1976 and I will remind you that I didanswer this correspondence in negotiations that tookplace in 1976.As you know, the Company has consistently main-tained its right to subcontract production work andsince the requested information does not relate to anyprovision of the labor agreement, I do not intend toprovide it.At a meeting on September 30, 1977. Respondent againrejected a Union request for production and subcontract-ing information on the ground that the collective-bargain-ing agreement contained no clause pertaining to subcon-tracting and production work.In a final, vain attempt, the Union. by letter, dated Octo-ber 26. 1977, requested the following information:[S]o the union could make a determination weather[sic] employees who have been laid off and who's [sic]recall rights have been exhausted since September of1975 are entitled to severance pay under Article 12 ofthe collective-bargaining agreement:1) What products have been eliminated from theProvidence plant and what division they are from?2) The nature and extent of products that havebeen sub-contracted from the Providence plant.3) The extent to which the sub-contracting and eli-mination of products has on the plan to faze [sic] outthe Providence plant.4) All other written documentation you have relat-ing to the Providence faze [sic] out including transferof latex to other plants.5) What is the date the Providence plant will befazed [sic] out?111. ANALYSIS AND CON( CL SIONSThe duty to bargain imposed under Section 8(a)(5) of theAct does not terminate with the execution of a collective-bargaining agreement, but encompasses the duty to conferwith respect to "labor-management relations during theterm of an agreement." N.L.R.B. v. Acme Industrial ( o.,385 U.S. 432, 436 (1967). Were any confirmation of thisprinciple required, it is explicitly provided by Section 8(d)of the Act which defines the duty to bargain imposed by'Section 8(a)(5) of the Act. The definition of Section 8(d)expressly includes not only the duty to "confer in goodfaith with respect to ...the negotiations of an agree-ment," but also the duty to confer subsequently' with re-spect to "any question arising thereunder."Among the problems of vital concern to a collective-bargaining representative, both during contract negotia-tions and during the life of a contract, is the preservation ofunit work. Rockwell-Standard Corporation, Transmissionand Axle Division, Forge Division 166 NLRB 124, 132(1967), enfd. 410 F.2d 953 (C.A. 6, 1969). Indeed, the pres-ervation of unit work is a mandatory subject of bargainingunder the Act. Fibrehoard Paper Products Corp. v.N.L.R.B., 379 U.S. 203, 215 (1964). Accordingly, the dutyto bargain about unit work includes the duty to furnishrelevant information necessary to enable the collective-bar-gaining representative either before or after a contract isconcluded---to discharge its function intelligently and ef-fectively. N'.L.R.B. v. Acme Industrial Co., supra; RockwellStandard Corporation, supra at 132.Here the Union, as collective-bargaining agent, was le-gitimately concerned that the Company's employment of asubcontractor to perform janitorial work was deprivingunit employees of work in violation of article X, section 6;quoted above. That provision and the arbitrator's awardcite economic considerations as justification for such sub-contracting. Thus, the cost-comparison data sought by theUnion was relevant to the Union's pending grievance overthe subcontracting of janitorial work which would other-wise be performed by unit employees. See A. O. SmithCorporation, 223 NLRB 838, 841 (1976). For with the re-quested data the Union intended to evaluate its grievancebefore undergoing a second arbitration proceeding.Respondent contends that the Act permitted its refusalto provide the requested cost comparison data because the1976 arbitration award deprived the Union's current griev-ance of arbitrability. In support of this argument, Respon-dent relies upon the Board's decision in Hercules MotorCorporation. 136 NILRB 1648 (1962). However, I am satis-fied that the peculiar facts of that case deprive it of prece-dential value here. In that case, which involved a union'srequest for wage data, the Board concluded that the em-ployer had not violated the Act by refusing to furnish therequested information. The union in that case, sought thewage data with respect to a pending grievance. The em-ployer declined to furnish the data on the ground that thesubject matter of the grievance was not grievable under thecollective-bargaining agreement. In The Timken RollerBearing Companyr 138 NLRB 15, 16, fn. 4 (1962), the Boardexplained that the "basic issue" in Hercules "was not oneconcerning the production of wage data, but rather one ofcontract interpretation, i.e., whether the matter in disputewas arbitrable, and this question ...was for the arbitra-tor," In Hercules, supra 136 NLRB at 1652, the Board alsopointed out that that case did not present a situation"where a union simply sought, and was denied, informa-tion which was relevant to its task as bargaining agent innegotiating a contract, or policing or administering a con-tract, or adjusting a grievance." However, in the instantcase, the facts show the Union seeking data for purposesnot found in Hercules. Here, the Union was requestingcost-comparison data to evaluate a pending grievance filedin a continuing effort to police or administer a collective-bargaining agreement. Under settled principles, the Re-spondent's refusal to provide the requested information onand after May 31, 1977, was violative of Section 8(a)(5)and (I) of the Act. N.. IR.B. v. Acme Industrial Co., supra at437 439.The General Counsel also alleged that by refusing tohonor the Union's request for information regarding the434 DAVOI., INC.Providence plant's operations, Respondent also violatedSection 8(aH)5) and (1) of the Act. Respondent argues thatthe absence of any contractual prohibition of its subcon-tracting of production work renders this requested infor-mation irrelevant to the Union's bargaining duties. How-ever, from my reading of the 1974 and 1976 contracts, thedata requested by the Union pertained to contractual pro-visions covering severance pa) eligibility and the exhaus-tion of reinstatement rights of employees laid off becauseof apparent phasing out of the Providence plant. Thus. Ifind that, as the Union insisted, the requested informationwas relevant to the policing of the contract. I thereforefind, that in this instance by its refusal to provide the re-quested information, on and after May 6. 1977. Respon-dent again violated Section 8(a)(5) and (I) of the Act.IV 1II RiMl')5Having found that the Respondent engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and take affirmativeaction designed to effectuate the policies of the Act. in-cluding action to make available the cost-comparison dataand the subcontracting and production data sought by theUnion (as set forth in part II of this Decision), which datais relevant and necessary to the Union's obligation to rep-resent Respondent's employees in the appropriate unit.Upon the basis of the above findings of fact and uponthe entire record in this case. I make the following:CONCI. SIONS OF LA^I. Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act, consists of all pro-duction and maintenance employees at Respondent's Prov-idence and Cranston, Rhode Island, plants, excluding lab-oratory technicians, quality control employees, officeclerical employees, guards, chauffeurs, professional em-ployees and supervisors as defined in Section 2(1 I) of theAct.4. At all times material herein, the Union has been andcontinues to be the exclusive representative of the employ-ees in said appropriate unit for purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.By refusing on and after May 31. 1977. to provide theUnion with cost-comparison information regarding thesubcontracting of janitorial services at the Cranston plantand by refusing on and after April 7. 1977, to provide theUnion with information relating to Respondent's produc-tion subcontracting, product elimination, and the possiblephasing out of its Providence plant. Respondent has en-gaged in, and is engaging in, unfair labor practices affect-ing commerce within the meaning of Sections 8(a)(S) and(I) and 2(6) and (7) of the Act. Upon the foregoing find-ings of fact, conclusions of law and in the entire record andpursuant to Section 10(c) of the Act, I herebs issue thefollowing recommended:ORDERThe Respondent. Davol Inc.. its officers, agents. succes-sors. and assigns, shall:I. ('ease and desist from:(a) Refusing to bargain collectively with respect to ratesof pay, wages. hours of employment, and other terms andconditions of employment with United Rubber, Cork. Li-noleum and Plastic Workers of America, Local 911, AFLC10. as the exclusive bargaining representative of its em-ployees in the appropriate bargaining unit described inparagraph 3 of the Conclusions of Lawk section of this De-cision bh refusing or failing to furnish the Union or itsagents. upon request, with data concerning cost compari-son of subcontracting janitorial work at the Cranston plantand information regarding products which Respondent haseliminated, products which have been subcontracted toother employers. and the possible future phase out plansfor Respondent's Providence facility upon request, or otherrelevant data and information necessary to the administra-tion of its collective-bargaining agreement with the Union.(b) In an'! like or related manner interfering with, re-straining, or coercing its employees in the exercise of rightsguaranteed to them bs Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Upon request furnish or make available to the ap-propriate agent of the Union the information described inparagraph l(a) above.b(h) Post at its Cranston and Providence, Rhode Island.plants. copies of the attached notice marked "Appendix." 4Copies of said notice. on forms provided by the RegionalDirector for Region 1. after being duly signed by Respon-dent's authorized representative. shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter. inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallhe taken by Respondent to insure said notices are not al-tered. defaced. or covered by anN' other material.(c) Notify the Regional Director for Region 1, in writingwithin 20 davs from the date of this Order, what steps Re-spondent has taken to comply herewith.In the eent no exceptilon are filed a. prosided bs Sec 10246 of theRuile and Re[ulalnm .n f the N.ational I ahor Relaton,ns Board the findings.onlusli, ,, lnd re, n iclended Order herein shall as prmosided in Sec102 48 of the Rule, anid Reeula.tions. he adopted bN the Board and hecomeit, fndinlgy .ciTnchllon1 and Order. aid a11 ohbjetions thereto shall hedeei aed .i, ed for Lill purps}eIn the e,,eni that Ihis Order is enfored hI .a ludgmcntnL f .1 I aiedSl.te, ( ourt I \.ppea .Ihe s ordl in thie niince reading "Posied Ih Order'if the NitllO.ll I .ahor Rclaroni, HBoird" l hall read "Posted Pursuant to ah.IdInIcIit .f thc tilt i SLttci (I I Lrt If .rppcall t nforclng an Order of theN.,llo l I :i hr R tlio B oi hi r id"435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF ITHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to furnish or make available toUnited Rubber, Cork, Linoleum and Plastic Workersof America, Local 911, AFL-CIO, relevant data andinformation necessary to the policing and administra-tion of our contract with the Union or to the adjust-ment of a grievance by the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed them in Section 7 of the Act.DAVOL. INC436